Opinion filed February 10, 2020




                                        In The


        Eleventh Court of Appeals
                                     __________

                                  No. 11-20-00010-CV
                                      __________

                 IN RE LONE STAR NGL PIPELINE LP
                        AND ETP CRUDE LLC

                          Original Mandamus Proceeding


                                      ORDER

      Relators, Lone Star NGL Pipeline LP and ETP Crude LLC, filed this original
petition for writ of mandamus in which they requested that we instruct the Honorable
John Smith, District Judge of the 161st District Court of Ector County, to vacate an
order entered on December 18, 2019, in Cause No. B-19-09-1223-CV. In that order,
Judge Smith denied Relators’ motion to abate injunction proceedings and to set
security. On February 3, 2020, we conditionally granted the petition for writ of
mandamus as to the portion of the December 18, 2019 order in which Judge Smith
denied Relators’ motion to set security, but we stated that a writ of mandamus would
issue only if Judge Smith failed to vacate that portion of the order and set adequate
security by February 13, 2020.
        Relators and Real Parties in Interest have notified this court that they have
reached an agreement to settle this dispute and that, once the settlement is completed,
the proceeding in the trial court will be dismissed in its entirety. We therefore abate,
until further order of this court, the requirements that Judge Smith (1) vacate the
portion of the December 18, 2019 order in which he denied Relators’ motion to set
security and (2) set adequate security. We order the parties to provide this court with
a written report on the status of the settlement by February 25, 2020.


                                                           PER CURIAM


February 10, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2